—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Nassau County (Davis, J.), dated October 4, 1999, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant failed to establish, prima facie, that no triable issue of fact exists as to whether the injured plaintiff tripped on a defective condition caused by its alleged special use of the sidewalk (see, Kaufman v Silver, 90 NY2d 204, 207; Azzara v Revellese, 146 AD2d 592). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.